DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed December 15, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 2, 6 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a water jacket comprising: a cooling channel through which a coolant flows, the cooling channel being disposed in a cylinder block in which a plurality of cylinders are formed such that the cooling channel is positioned outside the cylinders; and a cooling groove through which the coolant flows, the cooling groove being disposed between adjacent ones of the cylinders, wherein the cooling groove comprises a slit end portion at an inner wall of the cooling channel, and when the slit end portion of the cooling groove is viewed in sectional view perpendicular to a direction in which the cylinders are arranged, the slit end portion of the cooling groove and the inner wall of the cooling channel are continuous with each other via an inclined portion inclined downward from the slit end portion of the cooling groove toward the inner wall of the cooling channel. While the cited pertinent art references teach varying cooling water jacket structures, none teach the slit end portion along the cooling groove as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747